Title: From Thomas Jefferson to Francis Taylor, 31 March [1780]
From: Jefferson, Thomas
To: Taylor, Francis



Sir
Richmond Mar. 31. [1780]

As to the examination of the German letters I know no better method than what Colo. Bland took, which was to get a discreet German officer of the Conventioners to examine them on parole. The answers they shall return by the flag should be examined in the same way. The English letters which come or go by her you will be so good as to examine and indorse. I shall not be living at this place till the 12th of April so dispatches from you will be addressed accordingly.
I am Sir with great esteem Your most humble servt.,

Th: Jefferson

